Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00388-CV

                 HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                             v.

                            JASMINE ENGINEERING, INC.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI02459
                        Honorable Karen H. Pozza, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Jasmine Engineering, Inc. recover its costs of this
appeal from appellant Harlandale Independent School District.

       SIGNED October 31, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice